DETAILED ACTION
Claims 1-15 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
Applicant’s election without traverse of Group II, claims 11-15 in the reply filed on January 13, 2022 is acknowledged.  While claim 10 was inadvertently left off of the restriction requirement, because claim 10 depends from unelected claim 9, it is clear that claim 10 is associated with unelected Group I.  Accordingly, claims 1-10 directed to unelected Group I are withdrawn from consideration. 
Drawings
The drawings are objected to because numeral 10, Figs. 1 and 6, numeral 100, Fig. 10, and numeral 200, Fig. 13 are underlined and without a lead line.  The use of an underline is correct when utilized to indicate a surface or cross section on which the numeral is placed (see MPEP 608.02(V)).  Because these numerals are not placed on a surface or cross section, they should not be underlined, and should include a lead line.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “120” has been used to designate both a top and bottom portion in Fig. 7. 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “124” has been used to designate both a top and bottom portion in Fig. 7. 
.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim objections
Claims 13 and 14 objected to because of the following informalities:  claim 13 recites “trucked” which should be “tucked”.  Claim 14 recites “hold overlay part” which should be “hold the overlay part”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 11 recites “adjacent a top waist band of a diaper” in line 13.  The orientation of the diaper with respect to the infant, however, is not claimed.  The examiner is interpreting this to mean that the diaper is worn by the infant.  As written the diaper could be in any location.
Claims 12-14 recite “a wrap according to . . .” in the preamble, however claim 11, from which each of these claims depends, is to a method of wrapping an infant.  It is therefore unclear how the dependent claims can depend from a wrap.  The examiner has interpreted “a wrap according to . . .” as “the method according to”.
Claim 14 recites “a second layer configured as a loop” is configured to hold the overlay part.  It is unclear what is meant by this claim.  The specification describes that system 200 is similar to system 10 (para. 0033), but only describes two parts, an overlay part 202 and a second layer 204 (which is described as similar to part 12, para. 0034).  It is therefore unclear how the second layer interacts with the wrap and the overlay part based on the specification and figures as no interaction is described or depicted.  It appears that different configurations that do not correspond with one 
Claim 15 recites “adjacent a top waist band of a diaper” in line 13.  The orientation of the diaper with respect to the infant, however, is not claimed.  The examiner is interpreting this to mean that the diaper is worn by the infant.  As written the diaper could be in any location. 
The dependent claims inherit(s) the deficiency by nature of dependency.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claim(s) 11 -14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipate by HomeSewn Photography Props (“HomeSewn”) (see PTO-892 for URL).
Regarding claim 11, HomeSewn describes a method of wrapping an infant, comprising: providing a wrap having a first part configured as a loop having a through opening and a top portion with a seam; a second part attached with the first part to seal off a portion of the opening and form a pouch; and a portion of the first part including an elastic band (see HomeSewn, 0:00-0:04); positioning the wrap with the elastic band 
Regarding claim 12, the method of HomeSewn describes wherein the first part and the second part are made of a stretchable fabric to facilitate donning the infant and providing a snug fit about the infant (see video, which depicts that the material is stretchable).
Regarding claim 13, the method of HomeSewn describes further comprising an overlay part, the over layer is trucked around the infant (1:00).  
Regarding claim 14, the method of HomeSewn describes a second layer configured as a loop having a through opening and is configured to hold overlay part in place relative to the infant (1:06).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 11-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chua (US 20050218168).
Regarding claim 11, Chua describes a method of wrapping an infant, comprising: providing a wrap (blanket 10) having a first part (hood 22, back portion 12, pouch portion 11) configured as a loop (at least hood 22 forms a loop) having a through opening (see annotated Fig. 3 below) and a top portion with a seam (seam 23); a second part (left arm extension portion 13) attached with the first part to seal off a portion of the opening and form a pouch (left arm folds over between wearer and baby carrier, thus forming a pouch, para. 0038); and a portion of the first part including an elastic band (drawstring 16, which may be an elastic band, para. 0044); positioning the wrap with the elastic band (16) towards the infant (see Fig. 8); positioning the seam adjacent a head of the infant (see Fig. 8, seam on top of the hood); placing the top portion over the head of the infant such that the head is placed through the opening (head extends through the opening); positioning the top portion behind a neck of the infant (at least a portion of 22, 12, 11 is behind the neck, see Fig. 8); pulling the wrap down over legs of the infant (the wrap is around the legs, see Fig. 8, para. 0036); and pulling the elastic band around feet of the infant (drawstring 16 is pulled which constricts the opening around the baby, and therefore around the feet, para. 0037), a bottom half of the infant is positioned in the pouch (see Fig. 8 depicting infant inside the pouch).

While Chua does not explicitly describe that the infant is wearing a diaper, and thus the elastic band would be adjacent to the waist band of the diaper, it would have been obvious to a person having ordinary skill in the art prior to the time of filing the instant application to modify the method of Chua to include a diaper on the infant so that the wrap would not be soiled by the infant during use. 

    PNG
    media_image1.png
    831
    627
    media_image1.png
    Greyscale

Regarding claim 12, the method of Chua as modified includes wherein the first part and the second part are made of a stretchable fabric to facilitate donning the infant and providing a snug fit about the infant (the material is described as cotton, para. 0044, which is at least stretchable to some degree, the specification gives no examples of 
Regarding claim 13, the method of Chua as modified includes an overlay part (right extension portion 14), the over layer is trucked around the infant (the other extension is wrapped around the baby and baby carrier, para. 0039).  
Regarding claim 14, the method of Chua as modified further comprising a second layer (strap 34) configured as a loop (is a loop, see Fig. 7) having a through opening (see annotated Fig. 7) and is configured to hold overlay part in place relative to the infant (holds the baby carrier in place, and thus holds the overlay part in place).  

    PNG
    media_image2.png
    581
    650
    media_image2.png
    Greyscale

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chua (US 20050218168) in view of Hilton (US 20190274366).
Regarding claim 15, Chua describes a method of wrapping an infant, comprising: providing a wrap (blanket 10) having a first part (hood 22, pouch portion 11) configured 
Chua does not explicitly describe orienting the elastic band adjacent a top waist band of a diaper.
While Chua does not explicitly describe that the infant is wearing a diaper, and thus the elastic band would be adjacent to the waist band of the diaper, it would have been obvious to a person having ordinary skill in the art prior to the time of filing the instant application to modify the method of Chua to include a diaper on the infant so that the wrap would not be soiled by the infant during use. 
Chua does not explicitly describe a second opening within the pouch and pulling the legs of the infant through the second opening.

It would have been obvious to a person having ordinary skill in the art prior to the time of filing the instant application to modify the method of Chua to include a second opening, such as described in Hilton, in order to permit the user to access the legs and lower torso of the infant for diaper changing (Hilton, para. 0034, para. 0060)
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Additional references include baby wraps that have similar features to those as claimed.  Particular attention should be paid to Engler (DE 102008059469) that could be utilized at least in conjunction with an obviousness-type rejection. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK J LYNCH whose telephone number is (571)272-1145.  The examiner can normally be reached on M-Th, Alt F: 8:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PATRICK J. LYNCH/Examiner, Art Unit 3732                                                                                                                                                                                                        
/ALISSA L HOEY/Primary Examiner, Art Unit 3732